

115 HRES 146 IH: Expressing support for the designation of February 22, 2017, as “National Heart Valve Disease Awareness Day”, coinciding with American Heart Month.
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 146IN THE HOUSE OF REPRESENTATIVESFebruary 17, 2017Mr. Cárdenas (for himself and Ms. Roybal-Allard) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of February 22, 2017, as National Heart Valve Disease Awareness Day, coinciding with American Heart Month.
	
 Whereas more than 5,000,000 people in the United States have been diagnosed with heart valve disease, which involves damage to one or more of the heart’s valves and can reduce blood flow, causing the heart to work harder and the body to get less oxygen;
 Whereas more than 22,000 people in the United States die from heart valve disease every year; Whereas more than 1 in 8 people age 75 and older are estimated to have moderate to severe valve disease;
 Whereas 1 in 10 women age 75 and older are estimated to have valve disease; Whereas if not treated, some forms of heart valve disease can lead to major health problems including: decreased mobility, disability, loss of independence, heart failure, stroke, blood clotting, or even death;
 Whereas when aortic stenosis, a common form of valve disease, becomes severe, the average survival rate without surgical intervention is as low as 50 percent at 2 years after the onset of symptoms and 20 percent at 5 years;
 Whereas symptoms of heart valve disease such as shortness of breath, excessive fatigue, and fainting are often dismissed as normal aspects of aging;
 Whereas people are at higher risk of developing heart valve disease if they have high blood pressure, high cholesterol, insulin resistance, diabetes, coronary heart disease, a congenital heart abnormality or family history of valve disease, a history of heart problems like heart attack or heart failure, rheumatic fever or infective endocarditis, or previous valve disease;
 Whereas people are also at higher risk of developing heart valve disease if they are a smoker, overweight or obese, or older in age;
 Whereas heart valve disease, with proper education and awareness, can often be detected through a simple physical exam and treated with either valve repair or valve replacement;
 Whereas lifestyle changes and medication may relieve many symptoms and complications of valve disease;
 Whereas the survival rate for valve surgery is approximately 97 percent, and in most cases patients are relieved of symptoms and enjoy a longer life; and
 Whereas the designation of February 22, 2017, as National Heart Valve Disease Awareness Day, and coinciding with American Heart Month, will raise public awareness about the specific risks of heart valve disease and ensure patients receive a timely diagnosis and proper treatment: Now, therefore, be it
	
 That the House of Representatives— (1)supports—
 (A)the designation of National Heart Valve Disease Awareness Day; and (B)the efforts of the Secretary of Health and Human Services, as well as the entire medical community, to educate people about the risks, symptoms, and treatment of heart valve disease; and
 (2)respectfully requests that the Clerk of the House of Representatives transmit a copy of this resolution to the Secretary of Health and Human Services.
			